Citation Nr: 0914675	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for pain and numbness 
in the hands.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to 
April 1976.

The Veteran was first denied service connection for headaches 
and pain and numbness in the hands in an April 1981 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In December 2004, the 
Veteran sought to reopen his claims of service connection for 
headaches and pain and numbness in the hands.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's petition to reopen his previously denied claims for 
service connection for headaches and pain and numbness in the 
hands.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims for service 
connection for headaches and pain and numbness in the hands.  
This is so because the issue goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate the claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence has been received before the merits of a claim can 
be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claims 
for service connection for headaches and pain and numbness in 
the hands as claims to reopen.

The Board notes in particular that the Veteran's original 
claim filed in February 1981 indicated that he suffered from 
headaches and pain and numbness in his hands, which he 
claimed as symptoms of a "depressive reaction" as a result 
of an in-service fracture of the cervical spine.  The 
underlying basis of his current claim of entitlement to 
service connection for headaches and for numbness and pain in 
the hands is the same-disabilities secondary to a fractured 
cervical spine.  Changes in the nomenclature used in multiple 
claims for disability compensation, and the adjudication of 
those claims, do not alter the identity of the disability 
underlying the claim.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).  Here, the claims for service connection for 
headaches and for pain and numbness in the hands are 
encompassed by the original claim and April 1981 denial of 
service connection.  The claims are the same as before-
service connection for disabilities secondary to fracture of 
the cervical spine.

The decision below addresses the Veteran's application to 
reopen the previously denied claims.  The degenerative joint 
disease claim is addressed in the remand that follows the 
decision.


FINDINGS OF FACT

1.  By an April 1981 rating decision, the RO denied the 
Veteran's claims for service connection for headaches and 
pain and numbness in the hands.  The Veteran did not appeal.

2. Additional evidence associated with the claims file since 
the RO's April 1981 denial does not raise a reasonable 
possibility of substantiating the claim of service connection 
for headaches or the claim of service connection for pain and 
numbness in the hands.  


CONCLUSIONS OF LAW

1.  An April 1981 rating decision by the RO that denied 
claims for service connection for headaches and pain and 
numbness in the hands is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Evidence relating to the Veteran's claims received since 
the RO's April 1981 decision is not new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claims has been 
accomplished.  Specifically, with regard to reopening the 
claims, the RO informed the Veteran of the requirements as 
set forth in 38 C.F.R. § 3.156(a) by a notice letter in June 
2005.  The notice letter provided the regulatory language of 
"new and material" evidence.  The Veteran was also told of 
the evidence and information necessary to establishing a 
claim for entitlement to service connection.  Specifically 
regarding VA's duty to notify, the Board finds that the June 
2005 notice letter to the Veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claims was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In that connection, the Board notes initially that the June 
2005 notice letter also notified the Veteran that, to be 
considered material, evidence he supplied must pertain to the 
reason his claims were previously denied and provided the 
Veteran specific notice of the elements of service connection 
that were the basis for the April 1981 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO provided further 
notice of the elements of service connection that were the 
basis for the prior denial of service connection in its 
August 2005 decision.  The Veteran was given opportunity to 
respond following the June 2005 letter and again following 
the August 2005 rating decision, and the RO subsequently re-
adjudicated the claims in an April 2006 statement of the 
case.  Moreover, an April 2006 notice letter provided the 
Veteran with the criteria for assigning a disability rating 
and an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The Board thus concludes that 
although the complete notice required by the VCAA was not 
fully provided until after the RO initially adjudicated the 
Veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, v. 
Principi, 18 Vet. App. 112 (2004).  Consequently, the Board 
does not find that the late notice under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

In this case, the VCAA duty to notify was satisfied by way of 
the June 2005 notice letter that, together with the notice 
provided to the Veteran in the August 2005 decision, fully 
addressed all notice elements.  Specifically, the June 2005 
notice letter notified the Veteran of the elements of service 
connection that were the basis for the April 1981 denial.  
The RO provided further clarification of the basis of the 
April 1981 denial via the August 2005 rating decision.  
Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  The RO has also re-adjudicated 
the claims after the notice was provided by way of the April 
2006 statement of the case.  The Board further notes that 
although the Court has held in Mayfield, supra, that post-
decisional documents are inappropriate vehicles with which to 
provide notice, the RO in this case provided VCAA-compliant 
notice that was followed by a re-adjudication of the 
Veteran's claims.  The Board concludes that during the 
administrative appeal process the Veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has 
already transpired.  

Moreover, although sent after the RO's initial August 2005 
adjudication of the Veteran's claims, an April 2006 letter 
provided the Veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus 
concludes that although the complete notice required by the 
VCAA was not provided until after the RO initially 
adjudicated the Veteran's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Here, although the Veteran's claim has not been reopened by 
the RO and will not be reopened by the Board, reasonable 
efforts to assist the Veteran in his claims have been 
undertaken.  To that end, the Veteran's treatment records 
from the Kansas City VA Medical Center (VAMC) have been 
obtained and associated with the claims file.  In addition, 
the Veteran was provided VA medical examinations in September 
2004 and May 2005.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions, which 
relate to receipt of additional service department records, 
affects the Veteran's pending claims.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 1993 decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has headaches and pain and 
numbness of the bilateral upper extremities that are related 
to his service-connected residuals of fracture to the 
cervical spine.  As a result, the Veteran contends that 
service connection is warranted.  

In an April 1981 rating decision, the RO denied the Veteran's 
claims of service connection for headaches and for pain and 
numbness of the hands.  The April 1981 decision noted that 
the evidence did not show any evidence linking the Veteran's 
claimed headaches or hand pain and numbness to his service-
connected residuals of fracture of the cervical spine.  The 
RO noted in particular that the medical evidence showed 
instead that any claimed headaches and pain or numbness were 
likely due to intercurrent injury suffered in a post-service 
automobile accident.  The Veteran did not appeal the 
decision, and it consequently became final.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).  
Thereafter, in December 2004, the Veteran sought to reopen 
his claims of service connection for headaches and pain and 
numbness in the hands.

Evidence added to the record since the RO's April 1981 rating 
decision concerning these claims includes records from the 
Veteran's post-service treatment at the Kansas City VAMC as 
well as VA examinations provided to the Veteran in September 
2004 and May 2005.  The Veteran's treatment records from the 
Kansas City VAMC reflect that he complained of headaches, as 
well as numbness and tingling in his upper extremities, at 
December 2004 and October 2005 treatment visits.  However, no 
diagnosis was provided at either visit, and the Veteran's 
VAMC treatment records are otherwise silent as to complaints 
of or treatment for headaches or pain and numbness of the 
upper extremities.  The Veteran underwent electromyography 
study in December 2004, which revealed no neurological 
abnormalities of the upper extremities bilaterally.  

The Veteran was provided with VA medical examinations in 
September 2004 and May 2005.  Report of the September 2004 
spinal examination reflects the Veteran's complaints of pain 
radiating to his shoulders and arms as well as numbness and 
weakness in his arms.  Neurological examination revealed no 
loss of sensation to pain or light touch in his upper 
extremities.  The Veteran was noted to have normal grip 
strength and muscle tone in his upper extremities 
bilaterally, with normal deep tendon reflexes.  The examiner 
noted the Veteran's "history of radicular pain" of the 
cervical spine but made no other diagnosis.  Similarly, a VA 
general medical examination conducted in September 2004 
revealed that the Veteran's sensitivity to pain and pinprick 
was normal in the upper extremities bilaterally, and he was 
noted to have normal vibratory sensation and deep tendon 
reflexes of the bilateral upper extremities.

Report of the May 2005 examination reflects the examiner's 
review of the Veteran's claims file and medical history, 
including records of his 1980 post-service automobile 
accident.  The examiner noted that the Veteran's medical 
history indicates that he first complained of headaches and 
pain in the upper extremities following the 1980 injury.  
Physical examination revealed no neurological abnormality; 
the examiner noted, in fact, that the Veteran has never been 
found to have neurologic deficits at any time, either before 
or after the 1980 intercurrent injury from the automobile 
accident.  The examiner opined that there was "no evidence 
whatsoever of radiculopathy of the upper extremities," 
looking in part to the Veteran's December 2004 
electromyography study, which revealed no neurological 
abnormalities in the bilateral upper extremities.

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claims of service connection for headaches and pain 
and numbness in the hands has not been received.  Thus, the 
claims of service connection may not be reopened.  The 
evidence is new in the sense that the reports of VA 
examination and VAMC treatment records were not previously 
before agency decision makers.  However, this evidence is not 
material for purposes of reopening the claims.  Essentially, 
the new evidence fails to show an etiological link between 
the Veteran's claimed headaches or hand pain and numbness and 
his service-connected residuals of fracture of the cervical 
spine or period of military service.  In that connection, the 
Board acknowledges that the Veteran's VA treatment records 
reflect complaints of headaches and upper extremity pain and 
numbness.  However, none of the Veteran's medical treatment 
records reflects any indication that any treatment provider 
has linked the Veteran's current complaints to his service-
connected residuals of fracture of the cervical spine.  To 
the contrary, multiple treatment providers have been unable 
to establish a diagnosis or etiology for either claimed 
condition, even when informed by the Veteran of his service-
connected cervical spine fracture.  

The Board thus concludes that the evidence associated with 
the file subsequent to the April 1981 rating decision is not 
material because it fails to offer a medical opinion 
addressing any possible etiological link between the 
Veteran's current claimed headaches and pain and numbness of 
the hands and his period of military service or service-
connected residuals of cervical spine fracture.  In sum, the 
evidence received since the April 1981 RO decision is not 
material to the Veteran's claims of service connection for 
headaches and pain and numbness in the hands.  As noted in 38 
C.F.R. § 3.156(a), new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  In this case, the evidence 
submitted by the Veteran and obtained by the RO simply does 
not provide any medical evidence addressing an etiological 
link between his current claimed headaches or pain and 
numbness in the hands and his service-connected residuals of 
fracture of the cervical spine or period of military service.  
Thus, none of the evidence raises a reasonable possibility of 
substantiating the Veteran's claims of service connection.

The Board has also considered the assertions and testimony of 
the Veteran in support of his claims, but emphasizes that he 
is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, he is not competent to 
provide probative evidence on a medical matter-to include 
the etiology of a specific disability such as headaches or 
pain and numbness in the hands.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Therefore, where, as here, 
resolution of an issue on appeal turns on a medical matter, 
unsupported lay statements, even if such statements are new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claims of service connection for 
headaches and pain and numbness in the hands have not been 
met, and the appeal must be denied.  As new and material 
evidence to reopen the finally disallowed claims has not been 
received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for headaches is denied.

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for pain and numbness in the hands is denied.





REMAND

With regard to the issue of entitlement to service connection 
for degenerative joint disease of the cervical spine, the RO 
informed the Veteran via an August 2005 rating decision that 
it had denied this claim.  In September 2005 and October 2005 
statements, the Veteran expressed disagreement with the 
denial of service connection.  The Board finds that the 
September 2005 statement represents a timely notice of 
disagreement.  See 38 C.F.R. § 20.201 (2008).  However, the 
RO has not issued a statement of the case on the issue, and 
as a result no appeal has been perfected.  The United States 
Court of Appeals for Veterans Claims has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following action:

The Veteran and his representative should 
be sent a statement of the case on the 
issue of entitlement to service connection 
for degenerative joint disease of the 
cervical spine.  If, and only if, the 
Veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
the claim should be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


